Citation Nr: 1013612	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability of the 
central nervous system manifested by tremors, due to exposure 
to ionizing radiation.

2.  Entitlement to service connection for loss of vision, 
left eye, due to exposure to ionizing radiation.

3.  Entitlement to service connection for loss of vision, 
right eye, due to exposure to ionizing radiation.

4.  Entitlement to service connection for peripheral vascular 
disease, both lower extremities, due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to May 1946.  
He also served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 decision by the RO.  In March 
2010, the Board granted a motion, filed by the Veteran's 
representative, to advance the appeal on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. 
§ 20.900(c).

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2009).

In the present case, the record on appeal shows that the 
Veteran reported in June 1987 that he was first treated for 
"blood disorders" (i.e., deep vein thrombosis or peripheral 
vascular disease) by a C.R. Hamlin.  During a hearing in 
February 1990, he indicated that the Social Security 
Administration (SSA) had found him to be disabled as a result 
of that condition in 1975, and that SSA had subsequently 
confirmed his eligibility for benefits around 1988.  In 
November 1996, he indicated that he had been treated for 
blood disorders and other conditions at the VA Medical Center 
(VAMC) in Huntington, West Virginia "for the last several 
months," and in a release, dated in January 2008, he 
reported that he had received treatment at that VAMC's eye 
clinic on July 14, 2005.

Presently, the Veteran's claims file does not contain a 
complete set of clinical records from Dr. Hamlin.  Nor does 
it contain the complete medical reports underlying the SSA's 
disability determinations in 1975 or (around) 1988, any 
records of VA treatment for blood disorders dated proximate 
to November 1996, or from the VA eye clinic, dated in July 
2005.  Because records of this sort could bear on the outcome 
of the Veteran's appeal, and because VA has not yet 
undertaken to procure them, further development is required.  
38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

(Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ask the Veteran to provide a release for 
relevant records of treatment from Dr. 
Hamlin, and to identify, and provide 
appropriate releases for, any other care 
providers who may possess new or additional 
evidence pertinent to the issues here on 
appeal.  If he provides the necessary 
release, assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the 
claims file.

2.  Make efforts to obtain records 
pertaining to any treatment the Veteran 
received for blood disorders and other 
relevant conditions at the VAMC in 
Huntington, West Virginia in 1996, and at 
that VAMC's eye clinic on July 14, 2005.  
Efforts to obtain the evidence should be 
fully documented, and should be discontinued 
only if it is concluded that the evidence 
sought does not exist or that further 
efforts to obtain the evidence would be 
futile.  38 C.F.R. § 3.159(c)(2).  Any new 
or additional (i.e., non-duplicative) 
evidence received should be associated with 
the claims file.

3.  Ask the SSA to indicate whether the 
Veteran has been awarded SSA disability 
benefits and, if so, to provide copies of 
any and all records pertaining to that 
award, to include any medical records 
considered in 1975 and (around) 1988, 
following the procedures set forth in 
38 C.F.R. § 3.159.  Efforts to obtain the 
evidence should be fully documented, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if 
any, should be associated with the claims 
file.

4.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

